PER CURIAM.
This is an appeal from a final judgment entered for the defendant-appel-leé after a non-jury trial. The burden of the appeal is that the trial judge either misconstrued the legal effect of the evidence or that his finding is against the manifest weight of the evidence. We have reviewed the record in the light of this challenge and have reached the conclusion that the judgment must be affirmed upon the law stated in Boulevard Nat. Bank of Miami v. Gulf Am. Land Corp., Fla.App. 1968, 212 So.2d 17, 20.1
Affirmed.

. “ * * * In a non-jury case the findings of the trial judge are entitled to the same weight as a jury verdict. First Atlantic National Bank of Daytona Beach v. Oobbett, Fla.1955, 82 So.2d 870; Dade Engineering & Construction Co. v. P'Amato, FIa.App.1959, 108 So.2d 627. Therefore, if the record reveals credible' testimony which forms a rational basis for the finding of the trial judge, we will not disturb that finding. Cf. Cormier v. Williams, 148 Fla. 201, 4 So.2d 525 (1941); Kowalczyk v. Brudder, Fla.App. 1961, 134 So.2d 532.”